Citation Nr: 0505383	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  99-06 304	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for dizziness, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for diarrhea and 
constipation, including as due to an undiagnosed illness.

3.  Entitlement to service connection for eczema of the 
hands, including as due to an undiagnosed illness.

4.  Entitlement to a rating in excess of 70 percent for major 
depressive and anxiety disorders.

5.  Entitlement to a rating in excess of 10 percent for a 
left knee disorder.

6.  Entitlement to a rating in excess of 10 percent for a 
right knee disorder

7.  Entitlement to a rating in excess of 10 percent for a 
left shoulder disorder.

8.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disorder.
9.  Entitlement to a rating in excess of 10 percent for left 
carpal tunnel syndrome.

10.  Entitlement to a rating in excess of 10 percent for 
right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had over 14 years of active 
service, from apparently May 1980 to April 1995.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions in October 1997, March 1998, October 
1998, and January 1999 by the Department of Veterans Affairs 
(VA) Portland, Oregon, Regional Office (RO).  In November 
2003 the Board remanded this case to the RO to ensure 
compliance with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and for additional development 
of the evidence.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The veteran's complaints of dizziness have been 
attributed to orthostatis related to antihypertensive 
medications and benign positional vertigo (related to 
position changes, and not a chronic disability).  
3.  The veteran's complaints of diarrhea and constipation 
have been attributed to his dietary habits; it is not shown 
that he now has chronic disability manifested by diarrhea 
and/or constipation.

4.  The veteran's skin disorder of the hands has been 
diagnosed as eczema; it was not manifested in service, and 
there is no competent evidence relating it to his service.

5.  Throughout the entire appeal period, the veteran's major 
depression and anxiety have produced no more than severe 
social and industrial impairment; he is not virtually 
isolated in the community, has not demonstrated profound 
retreat from mature behavior, has not demonstrated totally 
incapacitating symptoms bordering on gross repudiation of 
reality, and is not demonstrably unable to obtain or retain 
employment due to psychiatric symptoms; and (from November 7, 
1996) total occupational and social impairment due symptoms 
such as gross impairment in thought processes, et al., is not 
shown; the veteran is currently employed.

6.  The veteran's service-connected left and right knee 
disabilities are manifested by complaints of pain, and 
arthritic changes with limitations of flexion (even with 
pain/flare-ups considered) to no less than 125 (left) and 115 
(right) degrees; extension is not limited, there is no 
subluxation or instability, and neither knee is ankylosed.  

7.  Throughout the appeal period, the veteran's left and 
right shoulder disabilities have been manifested by 
subjective complaints of pain (worse on the right) and by X-
ray evidence of moderate bilateral acromioclavicular joint 
arthritis; neither arm's motion is limited to shoulder level 
(even with consideration of pain and shoulder joint 
instability).  

8.  Throughout the entire appeal period, impairment due to 
the veteran's left and right carpal tunnel syndrome has not 
exceeded that consistent with mild incomplete paralysis of 
the median nerve.


CONCLUSIONS OF LAW

1.  Service connection for dizziness, including as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2004).

2.  Service connection for diarrhea and constipation, 
including as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2004).

3.  Service connection for eczema of the hands, including as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2004).

4.  A rating in excess of 70 percent for major depressive and 
anxiety is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Codes (Codes) 9400, 9405 
(in effect prior to November 7, 1996); 38 C.F.R. § 4.130, 
Codes 9413, 9434 (2004).

5.  A rating in excess of 10 percent for a left knee disorder 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a; Codes 5257, 5260, 5261 (2004).

6.  A rating in excess of 10 percent for a right knee 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a; Codes 5257, 5260, 5261 
(2004).

7.  A rating in excess of 10 percent for a left shoulder 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a; Codes 5019, 5024, 5200, 5201, 
5202, 5203 (2004).

8.  A rating in excess of 10 percent for a right shoulder 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a; Codes 5019, 5024, 5200, 5201, 
5202, 5203 (2004).
9.  A rating in excess of 10 percent for left carpal tunnel 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.123a; Code 8515 (2004).

10.  A rating in excess of 10 percent for right carpal tunnel 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a; Code 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  
Here, all pertinent mandates of the VCAA and implementing 
regulations appear met.  

Well-groundedness is no longer an issue; the claims have been 
addressed on the merits.  Notably, the claims seeking service 
connection for dizziness and eczema of the hands were 
initially (in March 1998) denied as not well grounded; both 
have since been re-adjudicated on the merits.  See August 
2004 supplemental statement of the case (SSOC).  The veteran 
was notified why the claims were denied in the October 1997, 
March and October 1998, and January 1999 rating decisions and 
in the November 1998 statement of the case (SOC).  See also 
April 1999 SSOC.  A September 2002 SSOC outlined pertinent 
VCAA provisions.  A May 2004 letter, in addition to 
mentioning the "VCAA," informed the veteran of his and VA's 
respective responsibilities in claims development, and what 
type of evidence he needed to prevail in his claims.  The 
letter advised the veteran that he should submit additional 
evidence in support of his claims as soon as he could, or if 
not, to contact the RO within 60 days.  He was also informed 
that he had up to one year to submit additional evidence.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decisions on appeal, the 
VCAA was not enacted until 2000, and notice was provided 
prior to the RO's last adjudication and certification to the 
Board.  As to notice content, the May 2004 letter advised the 
veteran what type of evidence, to include medical records 
showing current disability and nexus or a worsened condition 
(as to his increased rating claims) was necessary to 
establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  The September 
2002 SSOC, at page four, advised the veteran to "provide any 
evidence in [his] possession that pertains" to his claims.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  He has been afforded VA 
examinations (for each disability at issue).  Records 
considered by the Social Security Administration (SSA) in its 
adjudication of his claim for disability benefits from SSA 
have been secured.  The veteran has not identified any 
records outstanding pertinent to the matters at hand.  The 
record is complete.  VA's notice and assistance duties, 
including those mandated by the VCAA, are met.  

Factual Basis

The veteran's service medical records show that clinical 
evaluation on service enlistment examination in May 1980 was 
normal.  Torn right meniscus was noted in March 1984, and 
followed by surgical repair.  Left knee patellofemoral 
syndrome was diagnosed in February 1988.  Dysthymia was 
diagnosed in September 1994.  In February 1995 bilateral 
tendenobursitis of the shoulders and bilateral early carpal 
tunnel syndrome were diagnosed.  Clinical evaluation on 
"PGI" (Persian Gulf illness) examination in February 1995 
was normal.  

On July 1995 VA general medical examination bilateral 
shoulder tendinitis, bilateral early carpal tunnel syndrome, 
bilateral knee arthralgia, and postoperative left knee medial 
meniscectomy were diagnosed.  The veteran was working at a 
fire protection agency.

On September 1997 VA psychiatric examination the diagnoses 
included major depressive disorder and anxiety disorder.  A 
social and industrial survey revealed that the veteran was 
working as a car salesman.

On September 1997 VA general medical examination depression, 
right knee pain, right shoulder and arm pain, and eczema of 
the hands were diagnosed.

On October 1997 VA orthopedic examination the diagnoses 
included chronic bilateral shoulder bursitis, bilateral knee 
patellofemoral joint syndrome, and right carpal tunnel 
syndrome.

On December 1997 VA fee-basis neurological examination 
sensory examination was normal, except for hypesthesia of 
both hands in the medial nerve distribution.  Possible mild 
carpal tunnel syndrome was diagnosed.  The veteran was 
working servicing fire extinguishing equipment.  The veteran 
had no complaints of dizziness, and the examiner opined that 
it did not appear to be a current problem.  

A February 1998 record shows the veteran injured his right 
shoulder working as a construction worker.  On February 1998 
VA skin examination eczema of the hands was diagnosed.  
Probable gastritis or gastric ulcer was also diagnosed, with 
the symptoms attributed to the veteran's eating habits.  

On March 1998 private psychodiagnostic examination (in 
conjunction with the veteran's SSA disability benefits 
claim), recurrent major depressive disorder and knee pain 
were diagnosed.  It was noted that the veteran was in a 
vocational rehabilitation program.  

A May 1998 VA progress note includes a diagnosis of major 
depression without psychotic or suicidal features.  
An August 1998 VA gastrointestinal report shows that the 
veteran's medical record was reviewed, but he was not 
examined.  Mild gastroesophageal reflux [disease] (GERD) was 
diagnosed.  

An October 1998 VA operation report shows that right 
endoscopic carpal tunnel release was performed.

On October 1998 VA orthopedic examination left carpal tunnel 
syndrome was diagnosed.  

A December 1998 VA operation report shows that left 
endoscopic carpal tunnel release was performed.

On August 1999 private psychodiagnostic examination 
(apparently in conjunction with a SSA claim) the diagnoses 
included dysthymia, status post knee surgery, and carpal 
tunnel syndrome.  The examiner opined that the veteran was 
not unemployable due to psychiatric disability.  

On August 2000 VA psychiatric examination, it was reported 
that the examination could not be completed because the 
veteran was uncooperative and preoccupied with financial 
matters.  

On VA fee-basis neurological examination in August 2000, 
despite the veteran's medical history of bilateral carpal 
tunnel release procedures in 1988, some sensory loss 
(hypesthesia) and weakness of grip were reported.  Bilateral 
carpal tunnel syndrome was diagnosed.  

On January 2001 VA psychiatric examination moderate to severe 
major depressive disorder and mild to moderate post-traumatic 
stress disorder was diagnosed.  The examiner provided a 
global assessment of functioning (GAF) score, based solely on 
the major depressive disorder symptoms, of 50 to 51.  An 
overall score of 45 was provided, according to the report, 
indicative of serious impairment in social and emotional 
impairment.  

On January 2001 VA fee-basis neurological examination no 
significant change since the last examination, in August 
2000, was noted.  Carpal tunnel syndrome residuals was 
diagnosed.  

A February 2004 VA outpatient treatment record shows 
diagnoses of GERD and joint pain of the knees, shoulders, and 
wrists.  

A May 2004 VA outpatient treatment record shows diagnoses of 
bilateral knee pain and osteoarthritis.  There was full 
bilateral knee range of motion, with minimal tenderness on 
palpation.  

On July 2004 VA neurological examination the veteran reported 
the onset of dizziness about 10 years earlier.  Two distinct 
symptoms were noted:  symptoms of orthostatis as well as 
symptoms of true vertigo.  The veteran reported taking blood 
pressure medications for four or five years, and the examiner 
noted that the veteran's symptoms increased with the taking 
of these medications.  Complaints of recurring bilateral hand 
numbness and tingling were also noted.  Regarding the 
diagnosis of orthostatis, the examiner opined that the 
dizziness was not related to a primary neurological disorder 
such as autonomic nervous system dysfunction, but were 
instead most likely related to the use of anti-hypertensive 
medications.  Regarding benign positional vertigo, the 
examiner commented that it was due to position changes and 
could be "cure non-pharmacologically" [in essence, that it 
was not a chronic disability].  

On July 2004 VA psychiatric examination it was reported that 
(since February 2004) the veteran was working at a VA medical 
center.  He complained of chronic mood and sleep problems, 
and episodes of worthlessness and hopelessness, and added 
that he was constantly irritable.  Examination revealed no 
evidence of either hallucinations or delusions.  He denied 
suicidal, homicidal, or psychotic ideation.  There was no 
thought process or communication impairment.  The veteran was 
capable of completing all of his daily basic activities.  The 
examiner opined that the major depressive and anxiety 
disorder was moderate to severe.  He added that the veteran 
suffered from severe overall social impairment, and moderate 
to severe emotional and industrial impairment.  The GAF score 
assigned was 45.  
On July 2004 VA orthopedic examination a history of two right 
knee surgical procedures and of bilateral carpal tunnel 
release procedures was noted.  The veteran complained of 
bilateral knee and bilateral shoulder pain, but added that he 
had not been treated for either knee or shoulder problems.  
Examination showed one centimeter well-healed, nontender, and 
easily moveable bilateral scars in the creases of the wrists.  
Normal bilateral knee valgus was reported, together with no 
tendency to grip into varus.  There was no particular 
bilateral wrist tenderness over the carpal tunnel areas.  
There was no atrophy of thenar or hypothenar muscles, and 
grip strength was normal, though the veteran tended to favor 
his wrists.  Range of motion studies for the wrists showed 
normal flexion and extension.  Shoulder range of motion 
studies showed pain on right abduction testing, but not on 
the left.  Active range of abduction (elevation) of the right 
shoulder was to 130 degrees, passive to 170 degrees.  Flexion 
was to 180 degrees bilaterally.  Bilateral external rotation 
was to 45 degrees; bilateral internal rotation to 60 degrees.  
Bilateral shoulder extension was to 65 degrees.  There was 
mild bilateral tenderness.  

Examination of the knees showed normal hyperextension, with 
flexion to 130 degrees, bilaterally.  There was no effusion, 
and medial and lateral collateral ligaments were all intact.  
There was no right anterior cruciate ligament instability, 
and both posterior cruciate ligaments were shown to be 
clinically intact.  Bilateral minimal knee tenderness was 
noted.  There was pain on motion testing of the knees.  

X-rays of the knees showed right knee mild to moderate medial 
narrowing and left knee minimal medial narrowing.  Bilateral 
shoulder X-rays showed moderate acromioclavicular joint 
arthritis.  The diagnoses included bilateral knee 
osteoarthritis and bilateral shoulder and acromioclavicular 
osteoarthritis.  The examiner indicated that there was no 
diagnosis for postoperative carpal tunnel because (in 
essence) the disability had resolved with surgery.  The 
examiner also opined that an additional decrease of 10 
degrees of right, and 5 degrees left, shoulder motion was 
likely (due to pain/on exacerbation).  Concerning the 
veteran's knees, the examiner added that while clinical 
examination was basically normal, an additional 15 degree 
loss of right knee flexion (for subjective symptoms) was 
likely.  He added that the left knee was symptomatic, and 
based upon painful episodes and some instability, there would 
be an additional 5 degrees expected loss of flexion.  
On July 2004 VA gastrointestinal system examination the 
veteran provided a history of occasional diarrhea but not of 
constipation.  He added that his diarrhea problems were 
sometimes to related to what he ate, noting that spicy foods 
exacerbated his problems.  Eczema of the hands was diagnosed; 
the examiner explained that eczema is a diagnosis in its own 
and in the great majority of cases is not a symptom of 
another underlying illness.  The examiner also noted that 
while review of the medical evidence showed that eczema of 
the hands was first manifested in 1997 (two years after his 
service separation), his eczema "possibly" developed while 
he was in the service.  He also noted that he was unable to 
find a dated copy of the veteran's separation physical report 
to verify whether a skin condition was in fact verified at 
the time of his separation.  GERD, moderately controlled with 
medication, was diagnosed.  The examiner noted that he was 
unable to establish a diagnosis of irritable bowel syndrome, 
and that review of VA medical records from the past 6 1/2 years 
did not show problems related to diarrhea.  He reiterated the 
veteran's assertions that his diarrhea problems were related 
to the type of food he ate.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  VA has determined that 
these may include, but are not limited to, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The appeals 
concerning the ratings for PTSD, the shoulders, and bilateral 
carpal tunnel syndrome are each from the initial ratings 
assigned with the grants of service connection.  However, 
each of these disabilities has remained essentially unchanged 
in severity during the appeal period, and staged ratings are 
not indicated.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's major depression and anxiety are currently 
rated under Codes 9413 (anxiety disorder) and 9434 (major 
depressive disorder).  The criteria for rating psychiatric 
disability were amended, effective November 7, 1996.  The 
veteran's claim was received in June 1995, and the 
psychiatric disability must initially be rated under the 
previous criteria; from their effective date the veteran is 
entitled to a rating under the revised criteria.   

Under the criteria in effect prior to November 7, 1996 (Code 
9400 - generalized anxiety disorder and Code 9405 - major 
depression), a 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  When the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with the most daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and 
demonstrable inability to obtain or retain employment, a 100 
percent rating is warranted.  38 C.F.R. §  4.132 (effective 
prior to November 7, 1996).

Under the revised rating criteria, a 70 percent rating is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Codes 9413, 9434 (effective November 7, 1996).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

The veteran's service-connected knee disabilities are rated 
under Code 5257, which provides that severe recurrent 
subluxation or lateral instability of the knee warrants the 
maximum 30 percent rating; moderate warrants a 20 percent 
rating; and slight warrants a 10 percent rating.  Limitation 
of motion of the knee is rated under Code 5260 (for 
limitation of flexion, with limitation to 15 degrees 
warranting the maximum 30 percent rating, limitation to 30 
degrees warranting a 20 percent rating, limitation to 45 
degrees warranting a 10 percent rating, and limitation to 60 
degrees warranting a 0 percent rating).  Under Code 5261 (for 
limitation of extension), limitation to 45 degrees warrants a 
50 percent rating; limitation to 30 degrees warrants a 40 
percent rating; limitation to 20 degrees warrants a 30 
percent rating; limitation to 15 degrees warrants a 20 
percent rating; limitation to 10 degrees warrants a 10 
percent rating; and limitation to 0 degrees warrants a 0 
percent rating.  38 C.F.R. § 4.71a.  The standard ranges of 
motion of the knee are zero degrees of extension and 140 
degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  Ankylosis 
of the knee is neither alleged, nor shown; consequently, Code 
5256 (for ankylosis) does not apply. (Nor does Code 5262 for 
tibia and fibula impairment.)  

VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when the 
disability involves compensable (at least slight) subluxation 
or instability and there is also compensable limitation of 
knee motion or (under Code 5003) X- ray evidence of arthritis 
together with a finding of painful motion.  VAOPGCPREC 9-2004 
(September 17, 2004) directs that separate ratings may be 
assigned for limitations of flexion and extension, each, of 
the same joint.

The veteran's service-connected left (minor) and right 
(major) shoulder disabilities are rated under Codes 5019 
(bursitis) and 5024 (tenosynovitis).  The entities listed 
under Codes 5013 to 5024, including bursitis, rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  While bursitis was earlier diagnosed (during 
service and in October 1997) the July 2004 VA orthopedic 
examiner provided diagnoses of bilateral shoulder and 
acromioclavical osteoarthritis.  Regardless, each of these 
disorders is rated based on limitation of motion, and rating 
under any of the applicable codes would result in an 
identical rating to a rating under the other applicable 
codes.

Limitation of motion of the arm is evaluated under Code 5201.  
This code provides different ratings based on whether the 
shoulder affected is part of the major or minor limb.  In 
this case, the veteran is shown to be right-hand dominant.  
See July 1995 VA general medical examination.  Code 5201 
provides for a 20 percent rating when there is limitation of 
motion of either arm to shoulder level.  When major arm 
motion is limited to midway between the side and shoulder 
level, a 30 percent rating is warranted; similar minor arm 
motion warrants a 20 percent rating.  Limitation of the major 
arm motion to 25 degrees from the side is to be rated as 40 
percent disabling; 30 percent for the minor arm.  Normal 
range of motion of the shoulder is 180 degrees of flexion, 
180 degrees of abduction, and 90 degrees of external and 
internal rotation.  Normal range of motion of the forearm is 
80 degrees of pronation and 85 degrees of supination.  38 
C.F.R. § 4.71, Plate I.

Other potentially applicable Codes include Code 5200 (for 
scapulohumeral ankylosis).  Ankylosis is not shown, and a 
rating under Code 5200 is not warranted.  Code 5202 provides 
for evaluation of shoulder and arm disability based on 
impairment of the humerus, such as loss of head of the 
humerus; nonunion, fibrous union, or malunion of the humerus; 
or recurrent dislocation at the scapulohumeral joint.  
However, as the record is negative for such pathology, a 
rating under Code 5202 is not indicated.  Code 5203 provides 
for impairment of the clavicle or scapula, based on malunion, 
nonunion or dislocation.  A rating under Code 5203 is also 
not for possible application, as malunion, nonunion or 
dislocation of either shoulder is not shown.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

The RO has rated the veteran's bilateral carpal tunnel 10 
percent for each wrist by analogy to Code 8515 (for median 
nerve impairment/paralysis).  See 38 C.F.R. § 4.20.  The 
veteran is right-handed.  Code 8515 provides that complete 
median nerve paralysis of the major extremity is rated 70 
percent disabling.  Complete paralysis in the minor extremity 
is rated 60 percent.  [Complete paralysis may be manifested 
by the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.]

Severe incomplete paralysis affecting the major extremity is 
rated 50 percent disabling; severe incomplete paralysis 
affecting the minor extremity is rated 40 percent disabling.  
Moderate incomplete paralysis affecting the major extremity 
is rated 30 percent disabling; moderate incomplete paralysis 
affecting the minor extremity is rated 20 percent disabling.  
Mild incomplete paralysis affecting either extremity is rated 
10 percent disabling.

The veteran's statements describing his symptoms are 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Dizziness Claimed as Due to Undiagnosed Illness

The veteran seeks service connection for this disability 
manifested by dizziness essentially based on a theory that 
his problems with dizziness are due to undiagnosed illness 
resulting from Persian Gulf service.  His military records 
reflect that he indeed served in the Southwest Asia Theater 
of operations during the Persian Gulf War.  To establish 
entitlement to service connection benefits under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 there must be disability manifested 
by one or more signs or symptoms of an undiagnosed illness.  

Here, the veteran has had complaints/symptoms of dizziness.  
However, the dizziness has been attributed to either 
orthostatis or benign positional vertigo.  To the extent that 
the dizziness is due to orthostasis, such, in turn, has been 
attributed to antihypertensive medications (and not 
undiagnosed illness).  Notably, the veteran's hypertension is 
service connected.  Symptoms arising from medication to treat 
hypertension are considered service connected as part of that 
entity (and a claim seeking service connection for such 
symptoms would be moot).  To the extent that the dizziness is 
attributed to benign positional vertigo, a VA neurology 
examiner has opined that such disability is due to positional 
changes (and remedied readily non-pharmacologically).  In 
essence, the examiner has expressed that this dizziness is 
not a chronic disability.  There is no competent evidence 
(medical opinion) to the contrary.  Accordingly, the 
preponderance of the evidence is against this claim; the 
Board must conclude that he does not have dizziness due to 
undiagnosed illness.

Diarrhea and Constipation Claimed as Due to Undiagnosed 
Illness

The veteran has had complaints of diarrhea and constipation.  
However, medical opinions have attributed these complaints to 
his dietary habits, and not to undiagnosed illness.  There is 
no competent evidence to the contrary.  Accordingly, this 
claim for service connection falls outside the purview of 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Furthermore, the threshold matter that must be addressed in 
any claim of service connection is whether the alleged 
disability exists.  Here, the medical evidence does not show 
that the veteran has a chronic disability manifested by 
either diarrhea or constipation.  On VA examination in July 
2004 he provided a history of diarrhea but not of 
constipation.  The examiner observed that review of the 
medical evidence on file, dated within the past 6 1/2 years, 
did not show problems relating to diarrhea.  The examiner 
indicated that the evidence of record did not support a 
diagnosis of chronic gastrointestinal disability manifested 
by diarrhea (e.g. irritable bowel syndrome).  The veteran was 
specifically advised in May 2004 that to establish service 
connection, he must show that he has the claimed disability 
and that it is related to disease or injury in service.  He 
has not submitted any competent evidence of a current 
diagnosis of a disability manifested by diarrhea or 
constipation.  In the absence of proof of a present 
disability, there is no valid claim [of service connection].  
See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
As a layperson, the veteran is not competent to establish by 
his own opinion that he has the claimed disability.  See 
Espiritu, supra.  The preponderance of the evidence is 
against the claim.  Hence, it must be denied.

Eczema of the Hands, Claimed as Due to Undiagnosed Illness

The veteran has had skin complaints and symptoms of the hands 
since 1997.  See VA general medical examination.  However, 
the disorder has been attributed to the known clinical 
diagnosis of eczema.  Accordingly this claim falls outside 
the purview of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  A VA 
examiner specifically opined in July 2004 that eczema is a 
diagnosis in its own right, and in the great majority of 
cases is not a symptom of another underlying illness.  

The veteran may nonetheless establish service connection for 
eczema (without statutory presumptions).  There are three 
threshold requirements that must be satisfied to establish 
service connection for a claimed disability.  First, there 
must be competent evidence (a medical diagnosis) of current 
disability.  This requirement is met.  As noted, eczema of 
the hands is diagnosed.  

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The veteran's service medical records 
include no skin-related findings.  The earliest competent 
(medical) evidence of clinical pathology attributed to eczema 
is in 1997.  While on VA examination in July 2004 the 
examiner mentioned that the veteran's eczema of the hands 
"possibly" developed during the veteran's period of 
service, he added that he was unable to find a copy of the 
veteran's separation examination report.  This report is of 
record, dated in February 1995, and makes no mention of 
eczema (or similar skin pathology).  

The record is devoid of any medical opinion which relates the 
veteran's eczema of the hands to service or to any event 
therein.  While he argues that eczema is related to service, 
as a layperson, he is not competent to relate the diagnosed 
disorder to service by his own opinion.  See Espiritu, supra.  
The preponderance of the evidence is against his claim.  
Hence, it must be denied.

Rating for Major Depression and Anxiety 

To establish entitlement to a higher schedular rating the 
veteran must show that symptoms of the disability satisfy 
either the previous or (from November 7, 1996) the revised 
criteria for rating for major depression and anxiety.  After 
careful review of the entire evidentiary record, it is the 
Board's judgment that that the veteran has not met this 
evidentiary requirement, and that a schedular rating in 
excess of 70 percent is not warranted.

The medical evidence does not suggest that the attitudes of 
all contacts except the most intimate so adversely affect the 
veteran as to result in his virtual isolation in the 
community, or that he has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Consequently, the pre-November 7, 1996 rating criteria for a 
schedular 100 percent rating are not met.

Likewise, the medical evidence since November 7, 1996 does 
not suggest that there is total occupational and social 
impairment, due to:  gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  The 
veteran is employed (and had been previously), and during the 
appeal period he has also participated in a vocational 
rehabilitation program.  Total occupational or social 
impairment due to psychiatric disability is not shown, and a 
100 percent rating for major depression and anxiety is not 
warranted.

Left and Right Knee Disorders

The Board finds that a rating in excess of 10 percent is not 
warranted under any of the alternative criteria for either 
the veteran's service-connected left or right knee 
disabilities.  To warrant the next higher, 20 percent, rating 
for limitation of motion, there must be either flexion 
limitation to 30 degrees (Code 5260) or extension limitation 
to 15 degrees (Code 5261).  Neither is shown, even 
contemplating the examiner's comments concerning additional 
loss of motion upon taking DeLuca considerations into 
account.  In fact, on examination in July 2004 bilateral 
extension was normal (0 degrees) and bilateral flexion was to 
130 degrees.  There is also no competent (medical) evidence 
of recurrent subluxation or lateral instability.  Therefore, 
a rating in excess of 10 percent for either knee under Code 
5257 is not assignable.  Dislocated semilunar cartilage has 
not been diagnosed.  Code 5258.  As subluxation/instability 
plus compensable limitation of motion or arthritis with 
painful motion is not shown, separate ratings for instability 
and limitation of motion are not indicated.  And the evidence 
clearly does not show functional loss due to pain, supported 
by adequate pathology or by objective findings on examination 
so as to warrant a higher rating on that basis.

Left and Right Shoulder Disorders

The Board finds that a rating in excess of 10 percent is not 
warranted under any of the alternative criteria for rating 
the veteran's left and right shoulder disabilities.  To 
warrant the next higher, 20 percent, rating, arm motion 
(either left or right) must be limited to shoulder level.  
See Code 5201.  This clearly is not shown, even when taking 
into account the examiner's comments concerning DeLuca 
considerations (based on complaints of pain and instability), 
in this case, an additional 5 degrees limitation of left arm 
motion and an additional 10 degrees of right arm limitation 
of motion.  There is also no competent (medical) evidence of 
ankylosis or dislocation, malunion, or nonunion.  Therefore, 
a rating in excess of 10 percent for either shoulder under 
Codes 5200, 5202, or 5203, respectively, is not warranted.  
As with the evaluation of the veteran's knees above, the 
Board is required to take pain symptoms and weakness into 
account in ratings evaluations.  38 C.F.R. §§ 4.40, 4.45(f); 
see also DeLuca, supra.  On July 2004 examination, pain was 
noted regarding the right shoulder, but not the left.  
Tenderness was noted bilaterally.  The veteran's complaints 
of pain are encompassed by the current rating under Code 
5003.  The evidence clearly does not show functional loss due 
to pain, supported by adequate pathology or by objective 
findings on examination so as to warrant a higher rating on 
that basis.  

Left and Right Carpal Tunnel Syndrome

The Board finds that a rating in excess of 10 percent is not 
warranted for left or right carpal tunnel.  To warrant the 
next higher, 30 (major -- right) or 20 (minor -- left) 
percent, rating, moderate incomplete paralysis of the 
respective left or right median nerve must be demonstrated.  
Neither is shown.  The veteran's bilateral  carpal tunnel 
release procedures relieved this problem, and the disability 
has since been manifested only by some weakness and slight 
sensory changes.  These findings are consistent with no more 
than mild incomplete paralysis of the median nerve. See Code 
8515.  Hence, the preponderance of the evidence is against 
increased ratings for left and right carpal tunnel syndrome.  
The Board has considered all pertinent aspects of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, no potentially 
applicable provision provides a basis for a rating in excess 
of 10 percent for the veteran's bilateral carpal tunnel 
syndrome.  Specifically, the evidence does not reflect that 
the degree of impairment resulting from the veteran's 
service-connected disability more nearly approximates the 
criteria for the next higher evaluation pursuant to 38 C.F.R. 
§ 4.7.







ORDER

Service connection for dizziness, including as due to an 
undiagnosed illness, is denied.

Service connection for diarrhea and constipation, including 
as due to an undiagnosed illness, is denied.

Service connection for eczema of the hands, including as due 
to an undiagnosed illness, is denied.

A rating in excess of 70 percent for major depression and 
anxiety is denied.

A rating in excess of 10 percent for a left knee disorder is 
denied.

A rating in excess of 10 percent for a right knee disorder is 
denied.  

A rating in excess of 10 percent for a left shoulder disorder 
is denied.

A rating in excess of 10 percent for a right shoulder 
disorder is denied.

A rating in excess of 10 percent for left carpal tunnel 
syndrome is denied.

A rating in excess of 10 percent for right carpal tunnel 
syndrome is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


